—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of disposition of the Family Court, Suffolk County (Simeone, J.), entered August 18, 2000, which, after fact-finding and dispositional hearings, terminated her parental rights on the ground of neglect and transferred custody of the child to the Suffolk County Department of Social Services for the purpose of adoption.
Ordered that the notice of appeal from a decision of the same court, entered July 27, 2000, is deemed a premature notice of appeal from the order of disposition (see CPLR 5520 [c]); and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The paramount concern at a dispositional hearing is the best interests of the child (see Matter of Star Leslie W., 63 NY2d 136, 147 [1984]; Matter of Commissioner of Social Servs. of City of N.Y. [Trudy I.] v Leona W., 192 AD2d 602, 603 [1993]). Under the facts of this case, there is ample evidence that the best interests of the subject child were served by freeing her for adoption by the foster parents. Furthermore, the mother was not denied the effective assistance of counsel (see Matter of Tashara B., 299 AD2d 356 [2002]; Matter of Omar B., 175 AD2d *413834, 835 [1991]; Matter of Erin G., 139 AD2d 737, 739 [1988]; see also People v Satterfield, 66 NY2d 796 [1985]; People v Baldi, 54 NY2d 137 [1981]).
The mother’s remaining contentions are without merit. Gold-stein, J.P., Adams, Townes and Crane, JJ., concur.